UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):December 7, 2010 Desert Capital REIT, Inc. (Exact Name of Registrant as Specified in ItsCharter) Maryland (State or Other Jurisdiction of Incorporation) 0-51344 20-0495883 (Commission File Number) (IRS Employer Identification No.) 1291 W. Galleria Drive, Suite 200, Henderson, Nevada (Address of Principal Executive Offices) (Zip Code) (800) 419-2855 (Registrant's Telephone Number, Including Area Code) NONE. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders Desert Capital REIT, Inc.’s (the “Company”) Annual Meeting of Stockholders (the “Annual Meeting”) was held on December 7,2010. A total of 9,650,666.439 shares were voted in person or by proxy, representing 57.33% of the shares entitled to be voted. The following are the final voting results on proposals considered and voted upon at the Annual Meeting, all of which are described in the Company’s 2010 Proxy Statement. 1.Election of Directors. The five nominees listed below were elected to serve on the Board of Directors for the ensuing year. Broker For Withheld Non-Votes James L. George Thomas L. Gustafson Todd B. Parriott Stacy M. Riffe Charles W. Wolcott 2.Ratification of Hancock Askew & Co. LLP as registered public accounting firm for 2010. For Against Abstentions Broker Non-Votes The foregoing proposal was approved. SIGNATURE Pursuant to the requirements of Section13 or 15 (d)of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: December 10, 2010 DESERT CAPITAL REIT, INC. By: /s/ Todd B. Parriott Todd B. Parriott Chief Executive Officer
